Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 1118339 B (“Siemens”) in view of EP 2805863 A1 (“Bombardier”).
Referring to Claim 16: Siemens teaches an electrical machine, comprising: 
a rotor (7) carrying a brake element (12, 18-21) and a release device (22); 
said brake element being configured, upon being released, to emerge from said rotor (Fig. 2) (Para. [0006]).
Siemens does not teach an overload coupling configured to be actuated by a release of said brake element. However, Bombardier teaches an overload coupling (3) configured to be actuated by unusually strong moments on the ring gear (see attached 

Referring to Claim 18: Siemens further teaches an electrical machine, wherein said brake element (12, 18-21) is a permanent magnet or a soft magnetic element (Para. [0045]).

Allowable Subject Matter
Claims 21-32 are allowed.
Claims 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art, including Siemens in view of Bombardier, fails to teach that “said release device is a binding band.” 
Regarding claim 19, the prior art, including Siemens in view of Bombardier, fails to teach that “an actuation is thermally induced.” 
Regarding claim 20, the prior art, including Siemens in view of Bombardier, fails to teach that “the actuation is triggered by a winding short-circuit.”

	Regarding claim 24 and depending claims 25-32, the prior art, including Siemens in view of Bombardier, fails to teach that “in the event of a fault in a drive train of the vehicle, causing a brake element carried on a rotor of the electrical machine to emerge radially from the rotor and to thereby generate an overload torque by the electrical machine,” as recited in claim 24. The Examiner finds no obvious reason to modify the prior art in this manner. Such a modification would require improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Köhler et al. (US 2018/0262154 A1) teaches a dynamo electric machine comprising a signaling system for recognizing short circuits in the winding system.
Adam et al. (US 20190036418 A1) teaches a permanent-magnet synchronous machine with automatic rotor decoupling in the event of a winding short circuit.
Koerner et al. (US 20160325762 A1) teaches an applicable railway bogie comprising a wheelset drive mounted on bearings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617